1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     GUADENCIO HARO,                   ) NO. CV 19-4804-JVS (KS)
11                                     )
                 Plaintiff,
12         v.                          )
                                       ) JUDGMENT
13                                     )
     ANDREW SAUL, Commissioner of      )
14
     Social Security                   )
15                                     )
                      Defendant.
16   _________________________________ )
17
18         The Court having approved the parties’ stipulation to remand this case pursuant to
19   Sentence 4 of 42 U.S.C. § 405(g) for further proceedings, IT IS HEREBY ORDERED,
20   ADJUDGED AND DECREED that the above-captioned action is remanded to the
21   Commissioner of Social Security for further proceedings consistent with the Stipulation of
22   Remand.
23
24   DATED: November 05, 2019
25
26
                                                       ________________________________
27
                                                               JAMES V. SELNA
28                                                     UNITED STATES DISTRICT JUDGE
